                                                                      1
                                                                          RACHEL L. WISE, ESQ.
                                                                      2   Nevada Bar No. 12303
                                                                          GORDON REES SCULLY MANSUKHANI, LLP
                                                                      3   300 S. 4th Street, Suite 1550
                                                                          Las Vegas, Nevada 89101
                                                                      4   Telephone: (702) 577-9300
                                                                          E-Mail: rwise@grsm.com
                                                                      5

                                                                      6
                                                                                                        UNITED STATES DISTRICT COURT
                                                                      7
                                                                                                               DISTRICT OF NEVADA
                                                                      8

                                                                      9   CROWN LOGISTICS, LLC, a Nevada Limited                  Case No.: 3:21-cv-00081-MMD-WGC
                                                                          Liability Company
                                                                     10
                                                                                                 Plaintiffs,
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                          vs.                                                     ORDER GRANTING
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                           MOTION TO REMOVE
                                        Las Vegas, NV 89101




                                                                          AMERICAN SAFETY INSURANCE COMPANY,                      ATTORNEY FROM ELECTRONIC
                                                                     13   et al.,                                                 SERVICE LIST

                                                                     14                        Defendants.

                                                                     15
                                                                                 TO: ALL PARTIES OF RECORD AND THEIR COUNSEL:
                                                                     16
                                                                                 PLEASE TAKE NOTICE that RACHEL L. WISE, ESQ. is no longer working on this
                                                                     17
                                                                          case and wishes to be removed from Electronic Service for this matter.
                                                                     18
                                                                                 WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP will continue to serve as
                                                                     19
                                                                          counsel for Defendant American Safety Insurance Company in this action.
                                                                     20
                                                                                 DATED this 7th day of July, 2021
                                                                     21
                                                                                                                              GORDON REES SCULLY
                                                                     22                                                       MANSUKHANI, LLP

                                                                     23
                                                                                                                              /s/ Rachel L. Wise
                                                                     24                                                       RACHEL L. WISE, ESQ.
                                                                                                                              Nevada Bar No. 12303
                                                                     25                                                       300 S. 4th Street, Suite 1550
                                                                                                                              Las Vegas, Nevada 89101
                                                                     26
                                                                          IT IS ORDERED.
                                                                     27   DATED: July 8, 2021.
                                                                                                                ___________________________________
                                                                     28                                         U.S. MAGISTRATE JUDGE

                                                                                                                        -1-
